SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

984
CAF 13-00754
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, AND VALENTINO, JJ.


IN THE MATTER OF TYLER W., MIKELLA T.,
JOHN S., III AND JADEN T.
--------------------------------------            MEMORANDUM AND ORDER
CHAUTAUQUA COUNTY DEPARTMENT OF SOCIAL
SERVICES, PETITIONER-RESPONDENT;

STACEY S., RESPONDENT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR RESPONDENT-APPELLANT.

BARBARA L. WIDRIG, MAYVILLE, FOR PETITIONER-RESPONDENT.

SHERRY A. BJORK, ATTORNEY FOR THE CHILDREN, FREWSBURG.


     Appeal from an order of the Family Court, Chautauqua County
(Judith S. Claire, J.), entered April 5, 2013 in a proceeding pursuant
to Family Court Act article 10. The order, among other things,
adjudged that respondent neglected the subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by vacating the disposition and as
modified the order is affirmed without costs, and the matter is
remitted to Family Court, Chautauqua County, for a new dispositional
hearing.

     Memorandum: In this proceeding pursuant to Family Court Act
article 10, respondent mother appeals from an order finding that she
neglected the subject children and placing the children in
petitioner’s custody. At the outset, we reject petitioner’s
contention that this appeal was rendered moot when the mother
consented to a subsequent finding of neglect (see Matter of Karm’Ny
QQ. [Steven QQ.], 114 AD3d 1101, 1101-1102), inasmuch as “the finding
of neglect constitutes a permanent and significant stigma that might
indirectly affect the mother’s status in future proceedings” (Matter
of Jamiar W. [Malipeng W.], 84 AD3d 1386, 1386-1387).

     We reject the mother’s contention that Family Court’s finding of
neglect was not supported by a preponderance of the evidence (see
Family Ct Act § 1046 [b] [i]). “Where, as here, issues of credibility
are presented, the hearing court’s findings must be accorded great
deference” (Matter of Todd D., 9 AD3d 462, 463). We reject the
mother’s further contention that reversal is required based on the
court’s admission of inadmissible hearsay, i.e., a hearsay statement
                                 -2-                           984
                                                         CAF 13-00754

made by the mother’s boyfriend. Any error in the admission of that
statement is harmless because “ ‘the result reached herein would have
been the same even had such [statement] been excluded’ ” (Matter of
Alyshia M.R., 53 AD3d 1060, 1061, lv denied 11 NY3d 707; cf. Matter of
Leon RR, 48 NY2d 117, 121). At the fact-finding hearing, petitioner
established that the physical, mental or emotional condition of the
children was in imminent danger of becoming impaired, based on
evidence that the mother frequently exposed the subject children to
domestic violence, drug use, her own mental instability, and other
unsafe conditions (see § 1012 [f] [i] [B]; Matter of Afton C. [James
C.], 17 NY3d 1, 9; Matter of Jayden B. [Erica R.], 91 AD3d 1344, 1345;
Matter of Hailey W., 42 AD3d 943, 943-944, lv denied 9 NY3d 812).

     We agree with the mother, however, that the court abused its
discretion in denying her attorney’s request to adjourn the
dispositional hearing because the mother was unable to attend. While
it is not an abuse of discretion for the court to deny a request for
an adjournment where no reason for the parent’s absence has been given
(see Matter of Evelyn R. [Franklin R.], 117 AD3d 957, 957-958), here,
there was “good cause” to adjourn the hearing (see Family Ct Act
§ 1048 [a]). In addition, it appears from the record that the
proceedings in this matter were not protracted, and that this was the
mother’s first request for an adjournment (see Matter of Nicole J., 71
AD3d 1581, 1582). We therefore modify the order by vacating the
disposition, and we remit the matter to Family Court for a new
dispositional hearing. In light of our determination, we do not reach
the mother’s remaining contention.




Entered:   October 3, 2014                     Frances E. Cafarell
                                               Clerk of the Court